BROCK, Judge.
Plaintiff assigns as error that he was not permitted to testify as to his physical condition prior to the accident. We note that counsel made no attempt to have the answers to his questions entered on the record; thus we cannot determine whether the exclusion of this evidence was prejudicial. However, the plaintiff was allowed, in an earlier portion of his testimony, *125to state facts indicative of good condition prior to the collision with defendant.
Plaintiff assigns as error that the trial court did not permit his expert medical witness to define his specialty (orthopedic surgery) for the benefit of the jury, or to state the length of his practice. Defendants had stipulated that the witness was an expert in orthopedic surgery, and contended that no further evidence as to his qualifications was permissible.
Plaintiff contends that, because of the exclusion of this evidence of his witness’ qualifications, the jury was unable to give due weight to his testimony as to the cause and extent of plaintiff’s injuries, and thus, may have been led to find that plaintiff was not injured. We agree. Expert witnesses may state their opinions “for the reason lay jurors do not possess the expert knowledge, skill, or training necessary to enable them to make the deduction for themselves.” Tyndall v. Hines Co., 226 N.C. 620, 39 S.E. 2d 828. The jury is unable to make independent judgments as to matters involving medical expertise; thus, the weight which it gives to such testimony must depend on its estimation of the knowledge, skill, and veracity of the witness. It follows that the plaintiff had a right that the jury be given some basis for arriving at such an estimation intelligently. The defendants’ stipulation as to Dr. Moore’s expertise merely removed the necessity for the trial judge to make a ruling on whether the witness would be allowed to testify as an expert. Credibility is quite another matter. Of course, it remains within the province of the trial judge to prevent protracted questioning in regard to qualifications after there has been a stipulation that the witness is an expert.
Plaintiff’s assignment of error that he was prejudiced by the misconduct of a juror is abandoned on appeal. Rule 28, Rules of Practice in the Court of Appeals of North Carolina.
It is unnecessary to discuss plaintiff’s remaining assignments of error.
New trial.
Judges Morris and Graham concur.